Citation Nr: 0736652	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for scoliosis with right 
thoracic and left lumbar curvature, to include as secondary 
to the service-connected residuals of a gunshot wound of the 
left thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claim for service connection for scoliosis with 
right thoracic and left lumbar curvature, to include as 
secondary to the service-connected residuals of a gunshot 
wound of the left thigh.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that he has scoliosis with right 
thoracic and left lumbar curvature as a result of the 
residuals of a gunshot wound to his left thigh.  He asserts 
that the muscle damage associated with the gunshot wound has 
been determined by his private physician to have caused him 
to favor his left side, contributing to his severe lumbar 
curvature.

The veteran's service medical records are negative for 
complaints or diagnoses of back problems.  The first post-
service clinical evidence pertaining to treatment for 
complaints of back pain is dated in February 2005.  At that 
time, the veteran underwent VA evaluation for care of several 
chronic medical problems, and complained of back pain.  The 
veteran noted, however, that he would follow up with his 
private physician for X-rays and work up.  

Private records associated with treatment for back problems 
have not been associated with the claims file.  Because these 
records are applicable to the veteran's claim for service 
connection, these records are relevant and an attempt to 
obtain them should be made.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records pertaining to 
treatment for back problems.  All 
attempts to secure these records must 
be documented in the claims folder.

2.  Schedule the veteran for a VA 
orthopedic examination.  Provide the 
claim file for the examiner to review 
and the examination report should note 
that review.  The examiner should state 
whether it is as likely as not (50 
percent or greater probability) that 
any right thoracic or left lumbar 
curvature is due to or the result of 
the veteran's gunshot wound of the left 
thigh.

3.  Then, readjudicate the claim for 
service connection for scoliosis with 
right thoracic and left lumbar 
curvature, to include as secondary to 
the service-connected residuals of a 
gunshot wound of the left thigh.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for development or 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

